Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/17/2021 has been entered.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Gutierrez 7,740,044.
In regard to claim 7, Gutierrez ‘044 discloses an awning assembly, comprising: 
An awning frame assembly comprising a moveable housing (17)(18) and a support arm (extension arm, not shown but stated at column 3, lines 8-17) , the support arm having a first end configured to couple with a ground surface (structure, column 3, lines 13-14) and a second end coupled with the moveable housing (17)(18)
An upper, generally horizontal canopy (30) having an end coupled with a first roller (20) within the moveable housing (17)(18), the upper canopy (30) being extendable upon movement of the moveable housing (17)(18) away from the ground surface (structure).
A lower, generally vertical canopy (50) having an end coupled with a second roller (40) within the moveable housing (17)(18), the lower canopy (50) being extendable away from the moveable housing (downward)
A transmission (72) coupled with the first roller (20) and the second roller (40) wherein advancement of the transmission in a first direction is configured to tension the upper canopy (30). (As shown in Figure 5, when 72 rotates the roller in the direction of 61, the upper canopy (30) will be tensioned)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wessels et al 4,214,621 in view of Gutierrez 7,740,044.
In regard to claim 20, Wessels et al ‘621 discloses an awning assembly, comprising: 
An awning frame assembly (as shown in Figure 1) comprising a mount portion (1-5), an extendable bar assembly (14,17), and an extendable arm (10) having a first end coupled with the mount portion (1-5) and a second end coupled with the extendable bar assembly. 
An upper canopy (15) having a first end coupled with a base roller (4) of the mount portion (1-5) and a second end coupled with a first roller (14) of the extendable bar assembly.
The upper canopy (15) configured to be retractable about and extendable from the base roller-4-Application No.: 15/972906Filing Date:May 7, 2018 (4).
A lower canopy (19) having a first end coupled with a second roller (17) of the extendable bar assembly and a second end extendable from the extendable bar assembly (14,17), the lower canopy (19) configured to retract about the second roller (17) and extend downwards from the extendable bar assembly.
The extendable bar assembly (14,17) configured to extend from a stowed position adjacent the mount portion to an extended position spaced laterally from the mount portion.
Wessels et al ‘621 fails to disclose:
 The first roller configured to rotate to wind and/or tension a portion of the upper canopy.
Gutierrez ‘044 discloses:
The first roller (20) configured to rotate to wind and/or tension a portion of the upper canopy (30).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the device of Wessels et al ‘621 to make the first roller be configured to wind or tension a portion of the upper canopy as taught by Gutierrez ‘044 in order to provide a secondary means of retraction for the upper canopy allowing alternatives should the base roller become inoperable. 
In regard to claim 21, Wessels et al ‘621 as modified by Gutierrez ‘044 discloses: 
Wherein the first roller (14, Wessels et al ‘621) is rotationally coupled with the second roller (17, Wessels et al ‘621) by a transmission (72, Gutierrez ‘044) on the extendable bar assembly.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 and 20 have been considered but are moot in view of the new grounds of rejection.
Allowable Subject Matter
Claims 1-6, 10-11 and 22-27 are allowed.
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JEREMY C RAMSEY/               Examiner, Art Unit 3634      

                                                                                                                                                                                   
/Johnnie A. Shablack/               Primary Examiner, Art Unit 3634